TYSON, J.,
dissenting. — While I concur in the reversal of the case upon the point of the insufficiency of the verdict to support the judgment, I cannot assent to the striking of the bill of exceptions or concur in the reasoning assigned therefor. It appears that there was an agreement in writing by counsel that the bill might be signed by the judge. It also appears that this agreement was made and the bill of exceptions signed before the expiration of the time provided by the statute (§ 620), or by Buie of Practice No. 30, page 1200 of the Code. Section 616 requires all bills of exceptions to be signed before the adjournment of the court during which the exception was taken, unless counsel consent in writing to the signing of it in vacation. This section had its origin in the passage of the act of December 20, 1844 (Acts 1844, p. 5), which read: “That hereafter it shall not be lawful for any of the judges of the circuit or county courts to give or sign bills of exceptions, after the adjurmnent of the court at which they may preside, and at which the exception may be taken: Provided, however, by consent of counsel reduced to writing, a longer time may be allowed, not to extend beyond ten days from the adjournment of said *463court.” This act was substantially copied into the Oode of 1852 (§ 2358), with the additional words added, “except in such cases as is otherwise provided.” The cases otherwise provided, as will be found by reference to the Code of that date, were bills of exceptions taken upon the trial of causes in the probate courts. (§ 1890 of the Code of 1852.) These statutes were carried without change into the Bevised Oode (1867), and became sections 2760 and 2249. When the Oode of 1876 was adopted, the limitation' of ten days in which the bill of exceptions was to be signed by consent or agreement of counsel, was eliminated, and in lieu thereof the provisions relating to the agreement by counsel in writing that the bill of exceptions may be signed, as it now appears in section 616 of the present Oode, was inserted; and Bule 30 above referred to was adopted, providing that- “bills of exceptions may be signed by the presiding judge at any time during the term at which the trial or proceeding is had, or, by written consent of the parties, or their counsel, filed in the cause, at any time before the next succeeding term of such court, and not afterwards.” This rule and the provisions made by statute for the consent of counsel expressed in writing that the judge may sign a bill of exceptions, was carried into the Code of 1886. — § 2762; BuLe 30, p. 810. It cannot be doubted that as the law then stood, the judge was authorized to sign a bill of exceptions after the adjournment of the court at which the exceptions were taken, provided counsel consented in writing that he might- do so. And this was the state of the law' at the time of the adoption of the act of February 22, 1887, now constitutng sections 617, 618, 619 and 620 of the present Code, providing that the court-in term time may fix a time in which a bill of exceptions may be signed in vacation, also that the parties by their counsel may by agreement in -writing entered into in term time, fix a time in which the bill of exceptions may be signed in vacation, also providing for the extension by the court of the time fixed either by the court or by the parties by agreement in writing, and al's-o fixing the limitation for the signing of the bill of *464exceptions at six months. Repeals by implication are not favored, and unless the provisions of the act of 1887 are necessarily in conflict with section 616 of the Code, it cannot be held that the latter is repealed by the former. It is clearly the duty of the court, if it can, to give effect to all these sections of the Code. The provision in section 616 authorizing the signing of the bill of exceptions in vacation upon the consent or agreement of counsel in writing, makes no reference to the extension of time, but deals simply with the right of the judge to sign a bill of exceptions in vacation where counsel in writing agree that he may clo so. The other sections, 617, etc., deal exclusively with the machinery therein provided for the extension of time which may be allowed for the preparation and signing of a bill of exceptions. In other words, there are three exceptions provided by these statutes engrafted upon the general provision that “no bill of exceptions can be signed after the adjournment of the court during which the exception was taken.” — § 616. The first of these exceptions is where the counsel in writing in vacation agree that the hill of exceptions may he signed; second, where the court in term time fixes a time in which the bill of exceptions may be signed; and third, where the parties or their counsel by agreement in writing entered into in term time, fix a. time in which the bill may be signed. It is clear we have no inconsistency or conflict between the provisions of these various exceptions, but there is a field of operation for each. The closing sentence of section 616 “except in such cases a© is otherwise provided,” clearly has no reference to the exceptions en-grafted upon the first cause in that section, but has reference to bills of exceptions taken upon the trial in probate courts. Section 465 provides for the signing of a bill of exceptions within ten days after the termination of the trial in that court without an order entered into in term time or an agreement of counsel.